Pope, Judge.
Appellant plead guilty to robbery and unlawfully entering an automobile and was sentenced to five years on each count to be served on probation. A petition was filed seeking to revoke the appellant’s probation for his failure to comply with the conditions thereof. After a hearing on the matter, the trial judge allowed appellant to remain on probation under newly imposed conditions. Under these new conditions appellant was ordered to remain under the treatment of the Satilla Area Substance Abuse Program. This program maintains the Serenity House, a home designated to rehabilitate drug and alcohol abusers. Appellant was dismissed from the Serenity House for failure to obey the rules established for residents. Another petition for revocation of probation was filed, and the court revoked the balance of appellant’s sentence after giving him credit for time served.
The director of Serenity House testified at the revocation hearing that appellant had violated the rules. This evidence of appellant’s failure to perform the duties required of him to remain *489under the treatment of the rehabilitation program constituted a failure to meet the terms of his probation. This evidence was sufficient to authorize the revocation. Christy v. State, 134 Ga. App. 504 (1) (215 SE2d 267) (1975).
Decided September 10, 1981.
John R. Thigpen, Sr., for appellant.
C. Deen Strickland, District Attorney, W. Fletcher Sams, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.